Exhibit 10.18

 

 

AGREEMENT

 

This AGREEMENT (“Agreement”) is made and entered into by Thomas R. Staab II
(“Employee”) and BioCryst Pharmaceuticals, Inc. (“the Company”).

 

In consideration of the above and the mutual promises set forth below, Employee
and the Company agree as follows:

  

1.       SEPARATION. Employee’s employment with the Company will terminate,
effective February 29, 2020 (“Effective Termination Date”).

 

By signing this Agreement, Employee represents that s/he has been properly paid
for all time worked and received all wages and salary (including overtime pay),
expense reimbursement and all other amounts of any kind due to her/him from the
Company with the sole exception of (a) her/his final paycheck for work during
her/his final payroll period and pay for accrued but untaken vacation (if any)
which will be paid on the next regularly scheduled payroll date following
her/his Effective Termination Date or such other date as may be required by
applicable state law and (b) the benefits payable under this Agreement.

 

2.       SEVERANCE BENEFITS. In consideration of the release of claims and other
promises contained herein and on the condition that this Agreement has become
effective under paragraph 5 below and that Employee fully complies with her/his
obligations under this Agreement, the Company will provide:

 

A.        Severance pay in the total amount of $647,750.21 (less applicable
withholdings), payable in installments on the same payroll schedule that was
applicable to Employee immediately prior to her/his separation from service,
beginning on the first such payroll date following the 10th day after this
Agreement becomes effective as stated in paragraph 5 below; provided, however,
that in the event that the installment schedule will not result in the full
severance pay amount being paid on or before March 15th of the year following
the year in which Employee’s employment terminated, then a final installment
payment in an amount equal to the remaining unpaid severance pay will be made at
that time.

 

B.       Reimbursement for the COBRA premiums that Employee actually pays to
continue her/his coverage under the Company’s group health/dental plan during
the 18-month period immediately following the effective termination date
(through August 31, 2021). Nothing in this Agreement shall constitute a
guarantee of COBRA continuation coverage or benefits. Employee shall be solely
responsible for all obligations in electing COBRA continuation coverage and
taking all steps necessary to qualify for such coverage.

 

C.       The Company will not contest any claim for unemployment benefits on the
grounds of Employee’s voluntary resignation, misconduct or any other basis
related to the reasons for his separation from the Company’s employ, filed by
Employee with the North Carolina Department of Commerce Division of Employment
Security.

 







D.       The treatment of any equity incentive compensation awards held by
Employee as of the Effective Termination Date shall be governed by the terms of
that certain Consulting Agreement between the Company and Employee effective as
of February 29, 2020, and the applicable equity plan and equity award agreement.

 

The severance benefits afforded under this Agreement exceed what Employee is
otherwise entitled to receive, and are in lieu of any other compensation or
benefits to which Employee otherwise might be entitled, and payment of the
severance benefits is conditioned upon Employee’s compliance with the terms of
this Agreement.

 

3.       RELEASE.

 

A.       In consideration of the benefits conferred by this Agreement, EMPLOYEE
(ON BEHALF OF HERSELF/HIMSELF AND HER/HIS ASSIGNS, HEIRS AND OTHER
REPRESENTATIVES) RELEASES THE COMPANY AND ITS RELATED PARTIES (DEFINED BELOW)
(“RELEASEES”) FROM ALL CLAIMS AND WAIVES ALL RIGHTS KNOWN OR UNKNOWN, S/HE MAY
HAVE OR CLAIM TO HAVE RELATING TO HER/HIS EMPLOYMENT WITH THE COMPANY, ITS
PREDECESSORS, SUBSIDIARIES OR AFFILIATES OR HER/HIS SEPARATION THEREFROM arising
before the execution of the Agreement to the fullest extent permitted by law,
including but not limited to claims:

 

(i) for discrimination, harassment or retaliation arising under federal, state
or local laws prohibiting age (including but not limited to claims under the Age
Discrimination in Employment Act of 1967 (ADEA), as amended), sex, gender
identity, sexual orientation, national origin, race, religion, disability,
veteran status or other protected class discrimination, harassment or
retaliation for protected activity;

 

(ii) for compensation and benefits (including but not limited to claims under
the Employee Retirement Income Security Act of 1974 (“ERISA”), Fair Labor
Standards Act of 1938 (FLSA), Family and Medical Leave Act of 1993 (FMLA), all
as amended, and similar federal, state, and local laws and claims under any
other Company policy, plan or program);

 

(iii) under federal, state or local law of any nature whatsoever (including but
not limited to constitutional, statutory, tort, express or implied contract or
other common law);

 

(iv) for attorneys’ fees; and

 

(v) of any kind whatsoever (with the sole exception of those listed below)
whether or not Employee knows about them at the time s/he signs this general
release.

 

Provided, however, the release of claims set forth in this Agreement does NOT:

 

(vi) apply to claims for workers’ compensation benefits or unemployment benefits
filed with the applicable state agencies, vested retirement benefits or where
otherwise prohibited by law;

 







(vii) bar a challenge under the Older Workers Benefit Protection Act of 1990
(OWBPA) to the enforceability of the waiver and release of ADEA claims set forth
in this Agreement; or

 

(viii) prohibit Employee from filing a charge with or participating in an
investigation by the U.S. Equal Employment Opportunity Commission, Securities
and Exchange Commission (SEC), Financial Industry Regulatory Authority (FINRA)
or other self-regulatory or governmental agency with jurisdiction concerning the
terms, conditions and privileges of employment or jurisdiction over the
Company’s business or assisting with an investigation conducted internally by
the Company; provided, however, that by signing this Agreement, Employee waives
the right to, and shall not seek or accept, any monetary or other relief of any
nature whatsoever in connection with any such charges, investigations or
proceedings except as follows: This Agreement does not limit Employee’s right to
receive an award for information provided to the SEC, FINRA, or any other
securities regulatory agency or authority.

 

B.         Employee will not sue the Company and/or its Related Parties on any
matters relating to her/his employment or separation therefrom arising before
the execution of this Agreement (with the sole exception of claims and
challenges which are not released by this Agreement as set forth in subparagraph
A (vi) and (vii) above), or join as a party with others who may sue on any such
claims, or opt-in to an action brought by others asserting such claims, and in
the event that Employee is made a member of any class asserting such claims
without his/her knowledge or consent, Employee shall opt out of such action at
the first opportunity.

 

C.       The Company and its Related Parties which are being released by this
Agreement include: the Company and its predecessors, successors, and assigns and
its and/or their past, present and future owners, parents, subsidiaries,
affiliates, predecessors, successors, assigns, officers, directors, employees,
employee benefit plans (together with all plan administrators, trustees,
fiduciaries and insurers) and agents.

 

4.       COMPANY INFORMATION AND PROPERTY.

 

A.       Employee shall not at any time after her/his employment terminates
disclose, use or aid third parties in obtaining or using any confidential or
proprietary Company information (defined below), nor access or attempt to access
any Company computer systems, networks or any resources or data that resides
thereon, nor access, use, update, or modify the Company Social Media Accounts
(defined below).

 

Confidential or proprietary information is information relating to the Company
or any aspect of its business which is not generally available to the public,
the Company’s competitors, or other third parties, or ascertainable through
common sense or general business or technical knowledge; however, nothing in
this paragraph or in this Agreement or in the agreements referenced in
subparagraph C below is intended, nor shall be construed, to (i) prohibit
Employee from any communications to, or participation in any investigation or
proceeding conducted by, any governmental agency referenced in paragraph 3, (ii)
interfere with, restrain, or prevent Employee communications regarding wages,
hours, or other terms and conditions of employment, or (iii) prevent Employee
from otherwise engaging in any legally protected activity. Moreover,
notwithstanding the foregoing or any other provision in this Agreement, Employee
cannot be held criminally or civilly liable under any federal or state trade
secret law if s/he discloses a trade secret (iv) to federal, state, or local
government officials, to his/her attorneys, or in a sealed court document, for
the purpose of reporting or investigating a suspected violation of the law; or
(v) to his/her attorneys or in a sealed court document in connection with a
lawsuit for retaliation by an employer for reporting a suspected violation of
the law.

 







Company Social Media Accounts are any and all social media and other online
accounts and profiles created or used by Employee on behalf of the Company or
otherwise for the purpose of promoting or marketing the Company or similar
business purposes, including such accounts and profiles featuring or displaying
the Company’s name and trademarks; provided, however, Company Social Media
Accounts do not include any social media accounts or profiles that are created
or used by Employee exclusively for Employee’s own personal use.

 

B.       All records, files or other materials maintained by or under the
control, custody or possession of the Company or its agents in their capacity as
such shall be and remain the Company’s property and Employee shall return (at
the end of his consulting arrangement with this Company) all such property to
the extent that he is aware (or specifically informed) that such property is in
his possession. By signing this Agreement, Employee represents that:

 

(i)       Employee has returned (or shall return at the end of his consulting
arrangement with the Company) all the Company property (including, but not
limited to, credit cards; keys; company car; cell phone; air card; access cards;
thumb drive(s), laptop(s), personal digital devices and all other computer
hardware and software; records, files, documents, manuals, and other documents
in whatever form they exist, whether electronic, hard copy or otherwise and all
copies, notes or summaries thereof, and turned over all Company passwords or
access codes which s/he created, received or otherwise obtained in connection
with her/his employment and all log-in information, including usernames and
passwords, for each Company Social Media Account that Employee created, used, or
managed), to the extent that he is aware (or specifically informed) that such
property is in his possession;

 

(ii)       Employee has not deleted any emails, files or other information from
any Company computer or device prior to her/his return of the property in an
intentional attempt to harm the Company or an otherwise deliberately
inappropriate manner;

 

(iii)        Employee has permanently deleted any Company information that may
reside on her/his personal computer(s), other devices or accounts and, if
requested by the Company, has submitted all personal computers, phones and other
devices which s/he used for Company business, and has identified all personal
accounts on which Company information has been placed and related passwords, to
a third party vendor, as may be designated by the Company, for inspection and
removal of any Company-related information; and

 

(iv)        Employee will fully cooperate with the Company in winding up her/his
work and transferring that work to those individuals designated by the Company
and assist the Company with the transition and maintenance of each Company
Social Media Account created or used by Employee during Employee’s employment,
including providing all information that may be necessary to ensure that the
Company is able to access and control the Company Social Media Accounts.

 







C.       Nothing in this Agreement shall relieve Employee from any obligations
under any other previously executed confidentiality, proprietary information or
secrecy agreements. All such agreements shall continue to be in full force and
effect upon the execution of this Agreement subject to the clarification set
forth in subparagraph A above.

 

5.       RIGHT TO REVIEW AND REVOKE. The Company delivered this Agreement to
Employee on November 2, 2019 by hand delivery and desires that s/he have
adequate time and opportunity to review and understand the consequences of
entering into it. Accordingly, the Company advises her/him to consult with
her/his attorney prior to executing it and that s/he has 21 days within which to
consider it. In the event that s/he does not return an executed copy of the
Agreement to Stephanie Angelini, Vice President, Human Resources, 4505 Emperor
Blvd, Suite 200, Durham, NC 27703 by the 22nd calendar day after receiving it,
this Agreement and the obligations of the Company herein shall become null and
void and Employee’s employment will terminate on the effective termination date
and s/he will receive base pay (less applicable deductions) through the
effective termination date and nothing more. Employee may revoke the Agreement
during the seven (7) day period immediately following her/his execution of it.
The Agreement will not become effective or enforceable until the revocation
period has expired. To revoke the Agreement, a written notice of revocation must
be delivered to Stephanie Angelini at address above.

 

6. CONFIDENTIALITY AND NONDISPARAGEMENT. Employee shall keep the terms and
provisions of this Agreement confidential, and Employee represents and warrants
that since receiving this Agreement s/he has not disclosed, and going forward
will not disclose, the terms and conditions of this Agreement to third parties,
except as follows: (i) s/he may reveal the terms and provisions of this
Agreement to members of her/his immediate family, or to an attorney whom s/he
may consult for legal advice, or representatives of any governmental agency
referenced in paragraph 3, provided that such persons agree to maintain the
confidentiality of the Agreement and (ii) s/he may disclose the terms and
provisions of this Agreement to the extent such disclosure is required by law.

Employee represents and warrants that since receiving this Agreement, s/he (iii)
has not made, and going forward will not make, disparaging, defaming or
derogatory remarks about the Company or its products, services, business
practices, directors, officers, managers or employees to anyone; nor (iv) taken,
and going forward will not take, any action that may impair the relations
between the Company and its vendors, customers, employees, or agents or that may
be detrimental to or interfere with, the Company or its business.

 

Nothing in this section nor in this Agreement is intended, nor shall be
construed, to (v) prohibit Employee from any communications to, or participation
in any investigation or proceeding conducted by, any governmental agency
referenced in paragraph 3, (vi) interfere with, restrain, or prevent Employee
communications regarding wages, hours, or other terms and conditions of
employment, (vii) prevent Employee from otherwise engaging in any legally
protected activity; or (viii) apply to terms of this Agreement that are made
public by the Company or any of its affiliates.

 







7.       PERMITTED DISCLOSURES.

 

A.       Pursuant to 18 U.S.C. § 1833(b), Employee understands that Employee
will not be held criminally or civilly liable under any Federal or State trade
secret law for the disclosure of a trade secret of the Company that (i) is made
(A) in confidence to a Federal, State, or local government official, either
directly or indirectly, or to Employee’s attorney and (B) solely for the purpose
of reporting or investigating a suspected violation of law; or (ii) is made in a
complaint or other document that is filed under seal in a lawsuit or other
proceeding.  Employee understands that if Employee files a lawsuit for
retaliation by the Company for reporting a suspected violation of law, Employee
may disclose the trade secret to Employee’s attorney and use the trade secret
information in the court proceeding if Employee (x) files any document
containing the trade secret under seal, and (y) does not disclose the trade
secret, except pursuant to court order.  Nothing in this Agreement, or any other
agreement that Employee has with the Company, is intended to conflict with 18
U.S.C. § 1833(b) or create liability for disclosures of trade secrets that are
expressly allowed by such section. 

 

B.       Nothing in this Agreement or any other agreement that Employee has with
the Company shall prohibit or restrict Employee from (i) making any voluntary
disclosure of information or documents concerning possible violations of law to
any governmental agency or legislative body, or any self-regulatory
organization, in each case, without advance notice to the Company or (ii)
responding to a valid subpoena following reasonable advance notice to the
Company.

 

8.       NON-COMPETITION. The restrictive covenants set forth in Section 6 of
the previous employment agreement between Employee and the Company dated
November 26, 2013 (the “Employment Agreement”) (i.e., non-competition covenant)
are hereby incorporated by reference and made a part hereof to the same extent
and with the same force as if fully set forth herein.

 

9.       OTHER. Except as expressly provided in this Agreement, this Agreement,
along with Section 6 of the Employment Agreement and the Separation Agreement,
supersedes all other understandings and agreements, oral or written, between the
parties and constitutes the sole agreement between the parties with respect to
its subject matter. Each party acknowledges that no representations,
inducements, promises or agreements, oral or written, have been made by any
party or by anyone acting on behalf of any party, which are not embodied in this
Agreement and no agreement, statement or promise not contained in the Agreement
shall be valid or binding on the parties unless such change or modification is
in writing and is signed by the parties. Employee’s or the Company’s waiver of
any breach of a provision of this Agreement shall not waive any subsequent
breach by the other party. If a court of competent jurisdiction holds that any
provision or sub-part thereof contained in this Agreement is invalid, illegal or
unenforceable, that invalidity, illegality or unenforceability shall not affect
any other provision in this Agreement.

 







10.       Section 409A. The intent of the parties is that the payments and
benefits under this Agreement comply with or be exempt from Section 409A of the
Internal Revenue Code of 1986, as amended, and the regulations and guidance
promulgated thereunder (collectively, “Section 409A”) and, accordingly, to the
maximum extent permitted, this Agreement shall be interpreted to be in
compliance therewith. Notwithstanding anything in this Agreement to or any other
agreement providing compensatory payments to Employee to the contrary, if
Employee is deemed by the Company at the time of Employee’s Effective
Termination Date to be a “specified employee” for purposes of Section 409A, any
payment of compensation or benefits to which Employee is entitled under this
Agreement or any other compensatory plan or agreement that is considered
nonqualified deferred compensation under Section 409A payable as a result of
Employee’s Effective Termination Date shall be delayed to the extent required in
order to avoid a prohibited distribution under Section 409A until the earlier of
(a) the expiration of the six-month period measured from the date of Employee’s
Effective Termination Date with the Company; or (b) the date of Employee’s
death. Upon the first business day following the expiration of the applicable
Section 409A period, all payments deferred pursuant to the preceding sentence
shall be paid in a lump sum to Employee (or Employee’s estate or beneficiaries),
and any remaining payments due to Employee under this Agreement or any other
compensatory plan or agreement shall be paid as otherwise provided herein or
therein. Employee’s right to receive any installment payments under this
Agreement, including any continuation salary payments that are payable on
Company payroll dates, shall be treated as a right to receive a series of
separate payments and, accordingly, each such installment payment shall at all
times be considered a separate and distinct payment as permitted under Section
409A. Except as otherwise permitted under Section 409A, no payment hereunder
shall be accelerated or deferred unless such acceleration or deferral would not
result in additional tax or interest pursuant to Section 409A. Notwithstanding
anything in this Agreement the contrary, in the event any payments hereunder
could occur in one of two calendar years as a result of being dependent upon the
release described herein becoming nonrevocable, then, to the extent required to
avoid additional tax or interest pursuant to Section 409A, such payments shall
commence on the first regularly scheduled payroll date of the Company, following
the date the release becomes nonrevocable, that occurs in the second of such two
calendar years.

 

This Agreement is intended to avoid all litigation relating to Employee’s
employment with the Company and her/his separation therefrom; therefore, it is
not to be construed as the Company’s admission of any liability to her/him -
liability which the Company denies.

 

If Employee does not abide by this Agreement, then s/he will: (i) return all
monies received under this Agreement and the Company will be relieved of its
obligations hereunder, except to the extent that such return and relief would
result in invalidation of the release set forth above, and (ii) indemnify the
Company for all expenses it incurs in seeking to enforce the Agreement or as a
result of her/his failure to abide by this Agreement, including reasonable
attorneys’ fees in defending any released claims.

 

This Agreement shall apply to, be binding upon and inure to the benefit of the
parties’ successors, assigns, heirs and other representatives and be governed by
North Carolina law (with the sole exception of its conflicts of laws provisions)
and the applicable provisions of federal law, including but not limited to ADEA.

 

IN WITNESS WHEREOF, the parties have entered into this Agreement on the day and
year written below.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK; SIGNATURE PAGE FOLLOWS]

 







EMPLOYEE REPRESENTS THAT S/HE HAS CAREFULLY READ THE ENTIRE AGREEMENT,
UNDERSTANDS ITS CONSEQUENCES, AND VOLUNTARILY ENTERS INTO IT.

 

 



 

/s/ Thomas R. Staab II  11/7/19 Thomas R. Staab II  Date                BIOCRYST
PHARMACEUTICALS, INC.      By: /s/ Stephanie Angelini  11/7/19    Date Vice
President, Human Resources   

 

 

 

 

 

 

 

 

 

 

 

 

 

 